


110 HR 7063 IH: U.S. and the World Education Act
U.S. House of Representatives
2008-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7063
		IN THE HOUSE OF REPRESENTATIVES
		
			September 25, 2008
			Ms. Loretta Sanchez of
			 California introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To raise achievement in international education in
		  elementary schools and secondary schools through grants to improve teacher
		  competency and to support programs in international education that supplement
		  core curricula in such schools, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 “U.S. and the World Education Act”.
		2.Findings and
			 purposes
			(a)FindingsCongress finds the following:
				(1)A host of growing challenges—international
			 security, global markets, immigration, world health, the environment, and the
			 emerging educational and material aspirations of the world’s poorest people—are
			 fundamentally altering the international landscape.
				(2)Rapid
			 technological advances and the information age are shrinking the world,
			 exponentially enlarging access of all peoples to essential knowledge, concepts,
			 and ideas, and connecting Americans to their counterparts across the
			 globe.
				(3)The diversity of
			 American workplaces, schools, and communities increasingly parallels the
			 world’s diversity.
				(4)Americans, in the
			 performance of their citizenship roles, are required to make informed judgments
			 about the role of the United States in the world, as well as the impact of
			 other nations and world regions on the United States.
				(5)The place of the
			 United States in the world will depend on whether teachers, citizens, and
			 policymakers of the United States understand how international events shape the
			 lives, politics, economics, and security of the Nation.
				(6)American-based
			 multinational corporations, as well as small businesses, increasingly need
			 employees with knowledge of foreign languages and cultures to market products
			 to customers domestically and around the globe, and to work effectively with
			 foreign employees and partners in other countries.
				(7)It is the primary
			 function of the Nation’s schools to prepare America’s students to meet the
			 requirements of the workplace and to perform citizenship roles in dynamic and
			 rapidly changing domestic and global communities.
				(8)Recent surveys
			 consistently demonstrate the illiteracy of young Americans in geography,
			 economics, and world history, as well as the low priority university students
			 give to learning about other countries and cultures.
				(9)Only rarely do
			 American high school or university students elect to study geography, world
			 history, international relations, or global issues, or to obtain fluency in a
			 foreign language.
				(10)School curricula
			 and university programs of study are not adequately aligned to new
			 international and global realities.
				(11)State educational
			 agencies and local educational agencies must be encouraged to include
			 international education competency as part of teacher credentialing and
			 licensing.
				(b)PurposesThe purposes of this Act are—
				(1)to raise student
			 achievement in world history and cultures, international and global studies,
			 and foreign languages by increasing the international education competence and
			 literacy of elementary school and secondary school teachers; and
				(2)to support
			 programs that supplement student educational achievement in world history,
			 international and global studies, and foreign languages.
				3.Deputy Assistant
			 Secretary for International and Foreign Language EducationSection 205 of the Department of Education
			 Organization Act (20 U.S.C. 3415) is amended—
			(1)in
			 subsection (b)—
				(A)in the matter
			 preceding paragraph (1), by inserting elementary, secondary,
			 after affecting;
				(B)in paragraph (2),
			 by striking and at the end;
				(C)in paragraph (3),
			 by striking the period at the end and inserting , national nonprofit
			 educational organizations or consortiums of nonprofit educational
			 organizations, State educational agencies, local educational agencies, and
			 other nonprofit organizations; after agencies;
			 and
				(D)by adding at the
			 end the following:
					
						(4)assist the Secretary in administering the
				grant program under section 4 of the U.S. and the World Education Act;
				and
						(5)develop an
				international education research repository and make available the information
				contained in such repository to any State educational agency and local
				educational agency.
						;
				and
				(2)by adding at the
			 end the following:
				
					(c)DefinitionsAs used in this section—
						(1)the term
				national nonprofit educational organizations or consortiums of nonprofit
				educational organizations means national nonprofit educational
				organizations or consortiums of nonprofit educational organizations that have
				as their primary purpose the improvement of student competency in international
				education, including foreign language competency, through effective
				international education instruction, including foreign language instruction, in
				elementary schools, secondary schools, and institutions of higher
				education;
						(2)the term
				institution of higher education has the meaning given such term
				in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001);
						(3)the term
				international education research repository means a research
				repository containing scientifically valid education research, promising and
				exemplary practices related to international education, including foreign
				language education, as well as any other information related to international
				education that the Deputy Assistant Secretary for International and Foreign
				Language Education or Secretary determines would be beneficial for State
				educational agencies and local educational agencies in—
							(A)the professional
				development of teachers of international education, including foreign language
				education;
							(B)the implementation
				of international education programs, including foreign language programs;
				and
							(C)improving the
				international education competency, including foreign language competency, of
				elementary school and secondary school students; and
							(4)the terms local educational
				agency, elementary school, secondary
				school, and State educational agency have the meanings
				given such terms in section 9101 of the Elementary and Secondary Education Act
				of 1965 (20 U.S.C.
				7801).
						.
			4.International
			 Education Grants
			(a)Grants
			 authorizedFrom the funds
			 appropriated under section 6, the Secretary, acting through the Deputy
			 Assistant Secretary, shall award grants on a competitive basis to eligible
			 entities to promote international education instruction in elementary schools
			 and secondary schools in accordance with subsection (c) by—
				(1)increasing teacher
			 competency with respect to international education subject matter; and
				(2)implementing
			 supplemental international education services.
				(b)Grant
			 Eligibility
				(1)ApplicationTo
			 be eligible to receive a grant under this section, an eligible entity shall
			 submit an application to the Secretary at such time, in such manner, and
			 containing such information as the Secretary may require.
				(2)PriorityThe
			 Secretary shall give priority to eligible entities that—
					(A)are eligible for assistance under title I
			 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et
			 seq.);
					(B)offer international education instruction
			 to all teachers and encourage the inclusion of international education in core
			 elementary school and secondary school curricula; and
					(C)the Secretary
			 determines are most in need of receiving assistance in the area of
			 international education.
					(c)Uses of
			 fundsAn eligible entity awarded a grant under this section shall
			 use—
				(1)50 percent of such
			 grant funds to develop, to implement, and to strengthen programs to teach
			 international education within core elementary school and secondary school
			 curricula, which shall include programs with respect to international education
			 subject matter that—
					(A)improve the quality of instruction;
			 and
					(B)provide
			 professional development and teacher education activities; and
					(2)50 percent of such
			 grant funds to supplement core classroom subjects through supplemental
			 international education services outside of normal instruction hours, such
			 as—
					(A)Model United
			 Nations;
					(B)geography bees;
			 and
					(C)any other service
			 or program deemed beneficial to the development of student international
			 education competency by the Secretary.
					5.Evaluation and
			 report
			(a)EvaluationFrom the funds appropriated under section
			 6, the Secretary shall conduct, through grant or by contract, a biennial
			 independent evaluation of the international education programs administered by
			 eligible entities under section 4 that—
				(1)quantifies student
			 academic achievement in international education; and
				(2)describes promising and exemplary practices
			 of preparing teachers to teach international education topics and providing
			 international education to students.
				(b)ReportFrom
			 the funds appropriated under section 6, the Secretary shall prepare, through
			 grant or by contract, and submit to each House of Congress, an annual
			 independent report that includes—
				(1)the total amount
			 of grant funds awarded under section 4, and the geographic distribution of such
			 awards;
				(2)the results of the evaluation conducted
			 under subsection (a); and
				(3)any other
			 information deemed appropriate by the Deputy Assistant Secretary or the
			 Secretary.
				6.Authorization of
			 AppropriationsThere are
			 authorized to be appropriated $200,000,000 to carry out this Act for fiscal
			 year 2009 and such sums as may be necessary for each fiscal year
			 thereafter.
		7.DefinitionsThe following definitions apply to this
			 Act:
			(1)Deputy Assistant
			 SecretaryThe term
			 Deputy Assistant Secretary means the Deputy Assistant Secretary
			 for International and Foreign Language Education in the Office of Postsecondary
			 Education of the Department of Education.
			(2)Elementary
			 schoolThe term
			 elementary school has the meaning given such term in section
			 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7801).
			(3)Eligible
			 entitiesThe term eligible entity means—
				(A)a local
			 educational agency; or
				(B)a partnership
			 consisting of—
					(i)a
			 local educational agency; and
					(ii)a
			 private organization or institution of higher education that provides such
			 local educational agency with funding to carry out the activities described in
			 section 4(c).
					(4)Institution of
			 higher educationThe term
			 institution of higher education has the meaning given such term
			 in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
			(5)International
			 educationThe term
			 international education means educational subject matter related
			 to world history, regions, cultures, and geography, as well as foreign
			 languages, contemporary world issues, international relations, international
			 economics, international and non-governmental organizations, and the technology
			 and communication mediums related to such subject matter.
			(6)Local educational
			 agencyThe term local
			 educational agency has the meaning given such term in section 9101 of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
			(7)Secondary
			 schoolThe term secondary school has the meaning
			 given such term in section 9101 of the Elementary and Secondary Education Act
			 of 1965 (20 U.S.C. 7801).
			(8)SecretaryThe
			 term Secretary means the Secretary of Education.
			
